DISMISSED and Opinion Filed March 13, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00290-CV

                     SUNNY KUM SUN AND RIUM, LLC, Appellants
                                     V.
                      NERIUM INTERNATIONAL, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-02357

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang and Evans
                                    Opinion by Justice Lang
       Before the Court is appellants’ March 8, 2013 motion to dismiss the appeal. Appellants

inform the Court that the trial court has vacated the appealed order, rendering this appeal moot.

Accordingly, we grant appellants’ motion and dismiss the appeal.




130290F.P05

                                                  DOUGLAS S. LANG
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

SUNNY KUM SUN AND RIUM, LLC,                      On Appeal from the 116th Judicial District
Appellants                                        Court, Dallas County, Texas
                                                  Trial Court Cause No. 12-02357.
No. 05-13-00290-CV        V.                      Opinion delivered by Justice Lang. Justices
                                                  Francis and Evans participating.
NERIUM INTERNATIONAL, LLC,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, NERIUM INTERNATIONAL, LLC, recover its costs of
this appeal from appellants, SUNNY KUM SUN and RIUM, LLC.


Judgment entered this 13th day of March, 2013.




                                                 DOUGLAS S. LANG
                                                 JUSTICE